Citation Nr: 9933187	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  95-24 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for discogenic disease 
of the lumbar spine, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
April 1970.  This appeal arises from a March 1995 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).  That rating 
decision, in part, denied compensable evaluations for the 
service connected lower back and left and right knee 
disabilities.  A December 1996 rating decision increased the 
evaluation of the veteran's discogenic disease of the lumbar 
spine to 20 percent disabling.  

In March 1998, the Board of Veterans' Appeals, (Board) denied 
entitlement to service connection for headaches and a facial 
rash claimed as to Agent Orange exposure, and remanded the 
other issues for additional development.  Subsequently, a 
July 1999 rating action increased each of the veteran's knee 
evaluations to 10 percent disabling.  The back evaluation 
remained at 20 percent.  By written statement dated in 
September 1999, the veteran indicated that he was now 
satisfied with the evaluations of his knee disorders.  Thus, 
those issues will not be addressed further.

The Board also notes that a July 1997 rating decision denied 
service connection for post-traumatic stress disorder.  The 
veteran's notice of disagreement with that determination was 
received in June 1998.  A statement of the case was issued in 
June 1998.  The veteran did not submit a timely substantive 
appeal, and the decision became final.  In September 1999, 
the veteran submitted a written statement in which he noted 
that he would like to reopen his claim for service connection 
for post-traumatic stress disorder.  The claim for reopening 
is hereby referred to the RO for initial adjudication.


FINDINGS OF FACT

1  The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The current medical evidence indicates that the veteran's 
service-connected lower back disability demonstrates a severe 
level of intervertebral disc syndrome, with intermittent 
relief; the current evidence does not demonstrate persistent 
muscle spasm or neuropathy, and there is no ankylosis shown.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent, and not in 
excess thereof, for discogenic disease of the lumbar spine, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 3.321, Part 4, including § 4.7, Codes 5292, 5293, 
5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  That is, he has presented a 
claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (1999).

The service medical records show that the veteran suffered a 
lumbosacral strain in a fall in July 1969.  Service 
connection was granted for history of lumbosacral injury in 
December 1971.  A noncompensable evaluation was assigned from 
September 1971.  A December 1996 rating decision increased 
the evaluation to 20 percent for discogenic disease, lumbar 
spine, from July 1994.  The veteran contends that he is 
entitled to a higher evaluation.

Musculoskeletal disorders are rated with consideration of the 
resulting functional impairment.  38 C.F.R. §§ 4.1, 4.10, 
4.40, 4.42 (1996).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The veteran's lower back disability is currently evaluated 
under Code 5295.  38 C.F.R. Part 4, Code 5295 (1999).  The 
current 20 percent evaluation is appropriate where the 
medical evidence shows lumbosacral strain with muscle spasm 
on extreme forward bending and loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent evaluation 
requires severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
Part 4, Code 5295 (1999).

A 20 percent rating will be assigned for a moderate 
limitation of lumbar spine motion.  A 40 percent evaluation 
is also appropriate where severe limitation of lumbar spine 
motion is demonstrated.  38 C.F.R. Part 4, Code 5292 (1999).

Code 5293 provides a 20 percent rating for a moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating will be assigned for a severe intervertebral 
disc syndrome with intermittent relief.  A 60 percent 
evaluation requires a pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. Part 4, Code 5293 (1999).

A VA examination was conducted in August 1994.  The veteran 
reported low back pain, which was quite uncomfortable at 
times, but denied radiation of pain down the legs.  On 
examination, there was spasm of paravertebral musculature 
bilaterally.  The range of motion was forward flexion to 88 
degrees, backward extension to 35 degrees, left lateral 
flexion to 26 degrees, right lateral flexion to 20 degrees, 
left rotation to 24 degrees, and right rotation to 20 
degrees.  The examiner noted that there was no real pain on 
motion, but that it was quite uncomfortable, especially with 
side bending and rotation to the right.  There was no 
evidence of neurological involvement.  X-rays showed mild 
lower lumbar and lumbosacral discogenic disease.  The 
diagnosis was chronic lumbosacral strain.

An April 1997 outpatient record showed complaints of lower 
back pain radiating down the left buttock, thigh and knee.  
There was tenderness over the sacro-iliac joint, and 
paraspinous muscle spasm was noted.  Deep tendon reflexes 
were 1+ and there was positive straight leg raising test.  

A VA examination was conducted in August 1998.  The veteran 
reported constant low back pain, nine on a scale of one to 
ten.  This pain radiated down the posterior thigh to the left 
calf.  He took Robaxin and Ibuprofen daily.  The veteran 
reported that the pain was aggravated by prolonged weight 
bearing.  He wore a back brace, and used a TENS unit at least 
three times per week.  The veteran claimed that he was unable 
to drive a truck due to his back and knee problems.  His back 
pain precluded standing or sitting for long periods.  X-rays 
showed mild degenerative spondylosis and moderate lower 
lumbar and lumbosacral disc derangement.  A January 1999 
addendum to the examiner report noted that ranges of lumbar 
spine motion as: forward flexion to 40 degrees, backward 
extension to 0 degrees, left lateral flexion to 15 degrees, 
right lateral flexion to 18 degrees, left rotation to 15 
degrees, and right rotation to 15 degrees.  Range of motion 
was noted to be secondary to pain.  There was no evidence of 
acute flare-ups.  The diagnosis was degenerative disc disease 
of the lumbar spine.

The recent medical evidence demonstrates that the veteran's 
service-connected lower back disability causes a severe level 
of intervertebral disc syndrome, with intermittent relief.  
The veteran was noted to complain of radiating pain into his 
left lower extremity; he wore a back brace and TENS unit at 
least three times per week, and was unable to sit or stand 
for long periods of time.  This would meet the criteria for a 
40 percent evaluation under Code 5293.  Therefore, a 40 
percent rating will be granted.

A 60 percent rating may be assigned for a pronounced level of 
intervertebral disc syndrome, with persistent symptoms and 
demonstrable muscle spasm, and little intermittent relief.  
However, the current disability picture more closely 
approximates the severe level of intervertebral disc 
syndrome, with recurring attacks, which is contemplated by 
the 40 percent disability rating; the most recent examination 
did not demonstrate muscle spasm or persistent symptoms of 
sciatic neuropathy.  38 C.F.R. Part 4, § 4.7, Code 5293 
(1999).  

The 40 percent rating is the maximum rating assignable under 
Codes 5292 or 5295.  Higher ratings may be assigned for 
ankylosis of the lumbar spine.  38 C.F.R. Part 4, Code 5286, 
5289 (1999).  However, bony fixation of the spine has not 
been demonstrated.  The complaints of pain made by the 
veteran are contemplated in the 40 percent disability, and 
are not subject to a higher evaluation; the most recent 
examiner noted no evidence of acute flare-ups.  See DeLuca, 
supra.; 38 C.F.R. §§ 4.40, 4.45 (1999).  The record here does 
not approximate any applicable criteria for a rating in 
excess of 40 percent.  38 C.F.R. § 4.7 (1999).  


ORDER

An evaluation of 40 percent, and not in excess thereof, for 
discogenic disease of the lumbar spine, is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

